ORDER

PER CURIAM.
Plaintiff, Scott Uhrig, appeals from a judgment of the circuit court affirming the decision of the City of Arnold Police Personnel Board suspending and demoting plaintiff for misconduct on duty.
The Decision and Order of the Arnold Police Personnel Board is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
*669We affirm the judgment pursuant to Rule 84.16(b).